EXHIBIT 10.1.2

 

AMENDMENT TO OFFER LETTER

 

EXECUTIVE OFFICER
CHANGE IN CONTROL AGREEMENT

 

This Agreement (this “Agreement”) is entered into as of the 18th day of May  ,
2009, by and between the FEDERAL HOME LOAN BANK OF BOSTON, a corporation
organized under the laws of the United States (the “Bank”) and Edward A.
Hjerpe, III (the “Executive”).

 

WHEREAS, the Executive is expected to commence employment as the President and
Chief Executive Officer of the Bank, effective June 30, 2009, or before  , 2009,
and the Bank desires to provide the Executive with certain severance benefits in
the event of a Reorganization (as defined below) of the Bank.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein contained, the Bank and the Executive hereby agree as follows:

 


1.                                      DEFINITIONS.


 


(A)                                  “BANK” SHALL MEAN THE FEDERAL HOME LOAN
BANK OF BOSTON AND ANY OTHER ENTITY WITHIN THE DEFINITION OF “BANK” IN
SECTION 5(A) HEREOF.


 


(B)                                 “CAUSE” SHALL MEAN (I) THE CONTINUED FAILURE
OF THE EXECUTIVE TO PERFORM HIS DUTIES WITH THE BANK (OTHER THAN ANY SUCH
FAILURE RESULTING FROM DISABILITY (WITHIN THE MEANING OF THE BANK’S LONG-TERM
DISABILITY PLAN), AFTER A DEMAND FOR PERFORMANCE, PURSUANT TO A RESOLUTION OF
THE BANK’S BOARD OF DIRECTORS, IS DELIVERED TO THE EXECUTIVE BY THE CHAIR OF THE
BOARD OF DIRECTORS OF THE BANK, WHICH SPECIFICALLY IDENTIFIES THE MANNER IN
WHICH THE EXECUTIVE HAS NOT PERFORMED HIS DUTIES; (II) THE PERSONAL DISHONESTY,
INCOMPETENCE, WILLFUL MISCONDUCT, GROSS NEGLIGENCE, BREACH OF FIDUCIARY DUTY
INVOLVING PERSONAL PROFIT, INTENTIONAL FAILURE TO PERFORM STATED DUTIES, OR
WILLFUL VIOLATION OF ANY LAW, RULE OR REGULATION (OTHER THAN ROUTINE TRAFFIC
VIOLATIONS OR SIMILAR OFFENSES); OR (III) THE REMOVAL OF THE EXECUTIVE FOR CAUSE
BY THE FEDERAL HOUSING FINANCE AGENCY OR ANY SUCCESSOR THERETO (THE “FINANCE
AGENCY”) PURSUANT TO 12 U.S.C. 1422B(A)(2) OR REGULATIONS PROMULGATED
THEREUNDER, ANY SUCCESSOR OR SIMILAR STATUTE TO 12 U.S.C. 1422B(A)(2) OR
REGULATIONS PROMULGATED THEREUNDER.


 


(C)                                  “COVERED TERMINATION” SHALL HAVE THE
MEANING SET FORTH IN SECTION 2(A).


 


(D)                                 “COVERED TERMINATION PERIOD” MEANS THE
PERIOD COMMENCING WITH THE EXECUTION BY THE BANK OF A REORGANIZATION AGREEMENT,
AND ENDING ON THE EARLIER OF (I) TWELVE (12) MONTHS AFTER THE EFFECTIVE DATE OF
THE RELATED REORGANIZATION OR (II) THE DATE THE BANK FORMALLY WITHDRAWS FROM THE
RELATED REORGANIZATION.


 


(E)                                  “GOOD REASON” SHALL MEAN THE OCCURRENCE OF
ANY OF THE FOLLOWING EVENTS DURING THE COVERED TERMINATION PERIOD:


 


(I)                                   (A) A MATERIAL DIMINUTION IN THE
EXECUTIVE’S BASE COMPENSATION AS IN EFFECT IMMEDIATELY PRIOR TO THE BEGINNING OF
THE PERIOD OR AS THE SAME MAY


 

--------------------------------------------------------------------------------


 


BE INCREASED FROM TIME TO TIME THEREAFTER OR (B) A MATERIAL DIMINUTION IN THE
EXECUTIVE’S AUTHORITY, DUTIES OR RESPONSIBILITIES AS IN EFFECT IMMEDIATELY PRIOR
TO THE BEGINNING OF THE PERIOD;


 


(II)                                ANY MATERIAL BREACH OF THIS AGREEMENT BY THE
BANK; OR


 


(III)                             ANY CHANGE IN THE GEOGRAPHIC LOCATION OF THE
BANK OR ANY SUCCESSOR ENTITY TO THE BANK BY MORE THAN FIFTY (50) MILES.


 


(F)                                    “REORGANIZATION” OF THE BANK SHALL MEAN
THE OCCURRENCE AT ANY TIME OF ANY OF THE FOLLOWING EVENTS:


 


(I)                                   THE BANK IS MERGED OR CONSOLIDATED WITH OR
REORGANIZED INTO OR WITH ANOTHER BANK OR OTHER ENTITY AND THE BANK IS NOT THE
SURVIVING ENTITY;


 


(II)                                THE BANK SELLS OR TRANSFERS ALL, OR
SUBSTANTIALLY ALL OF ITS BUSINESS AND/OR ASSETS TO ANOTHER ENTITY; OR


 


(III)                             THE LIQUIDATION OR DISSOLUTION OF THE BANK;


 

provided, that the term “Reorganization” shall include any Reorganization that
is mandated by federal statute, rule, regulation or directive and shall exclude
any Reorganization that is the result of Finance Agency supervisory guidance or
enforcement action taken pursuant to 12 C.F.R. Part 908 or any successor
regulation thereto.

 


(G)                                 “REORGANIZATION AGREEMENT” MEANS A
DEFINITIVE AGREEMENT, THE FULL PERFORMANCE OF WHICH WOULD RESULT IN A
REORGANIZATION OF THE BANK.


 


(H)                                 “RELEASE AGREEMENT” SHALL MEAN THE BANK’S
STANDARD RELEASE OF CLAIMS AGREEMENT EXECUTED BY THE BANK AND THE EXECUTIVE
UNDER WHICH THE EXECUTIVE RELEASES THE BANK FROM ANY AND ALL CLAIMS BASED ON
LOSSES, DAMAGES, LIABILITIES, ACTIONS, SUITS, COSTS, EXPENSES, DISBURSEMENTS,
TAXES AND PENALTIES OF ANY KIND AND NATURE WHATSOEVER ARISING DUE TO THE
EXECUTIVE’S EMPLOYMENT WITH THE BANK.


 


(I)                                     “TERMINATION OF EMPLOYMENT” SHALL MEAN
MEANS THE SEVERING OF EMPLOYMENT WITH THE BANK, VOLUNTARILY OR INVOLUNTARILY,
FOR ANY REASON WHATSOEVER, DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF
INTERNAL REVENUE CODE SECTION 409A.


 


2.                                      COVERED TERMINATION.


 


(A)                                  COVERED TERMINATION. FOR PURPOSES OF THIS
AGREEMENT, A “COVERED TERMINATION” MEANS A TERMINATION OF EMPLOYMENT DURING THE
COVERED TERMINATION PERIOD:


 


(I)                                   BY THE EXECUTIVE FOR A GOOD REASON THAT IS
NOT REMEDIED WITHIN THE CURE PERIODS DESCRIBED IN THIS SECTION 2(A); OR

 

2

--------------------------------------------------------------------------------


 


(II)                                BY THE BANK, OR BY ITS SUCCESSOR IN A
REORGANIZATION, WITHOUT CAUSE;


 


PROVIDED, THAT IN THE CASE OF A TERMINATION OF EMPLOYMENT BY THE EXECUTIVE FOR
GOOD REASON, THE EXECUTIVE MUST FIRST PROVIDE WRITTEN NOTICE TO THE BANK WITHIN
NINETY (90) DAYS OF THE INITIAL EXISTENCE OF GOOD REASON DESCRIBING THE
EXISTENCE OF SUCH GOOD REASON, AND THE BANK SHALL THEREAFTER HAVE THE RIGHT TO
REMEDY THE GOOD REASON WITHIN THIRTY (30) DAYS OF THE BANK’S RECEIPT OF SUCH
WRITTEN NOTICE. IF THE BANK REMEDIES THE CONDITION WITHIN SUCH THIRTY (30) DAY
CURE PERIOD, THEN NO GOOD REASON SHALL BE DEEMED TO EXIST WITH RESPECT TO SUCH
CONDITION. IF THE BANK DOES NOT REMEDY THE CONDITION WITHIN SUCH THIRTY (30) DAY
CURE PERIOD, THEN THE EXECUTIVE MAY DELIVER A NOTICE OF TERMINATION FOR GOOD
REASON AT ANY TIME WITHIN SIXTY (60) DAYS FOLLOWING THE EXPIRATION OF SUCH CURE
PERIOD.


 


(B)                                 NON-COVERED TERMINATION. FOR THE AVOIDANCE
OF DOUBT, NONE OF THE FOLLOWING EVENTS SHALL RESULT IN ANY PAYMENT TO THE
EXECUTIVE FOR A COVERED TERMINATION UNDER SECTION 3(A):


 


(I)                                   A TERMINATION OF EMPLOYMENT BY THE
EXECUTIVE WITHOUT GOOD REASON;


 


(II)                                A TERMINATION OF EMPLOYMENT FOR CAUSE BY THE
BANK OR ITS SUCCESSOR IN A REORGANIZATION;


 


(III)                             A TERMINATION OF EMPLOYMENT WITHOUT CAUSE THAT
DOES NOT OCCUR WITHIN THE COVERED TERMINATION PERIOD; OR


 


(IV)                            A TERMINATION OF EMPLOYMENT DUE TO DEATH,
DISABILITY (WITHIN THE MEANING OF THE BANK’S LONG-TERM DISABILITY PLAN) OR A
VOLUNTARY RETIREMENT.


 


3.                                      PAYMENT FOR COVERED TERMINATION.


 


(A)                                  IN THE EVENT OF A COVERED TERMINATION,
SUBJECT TO THE EXECUTIVE’S EXECUTION OF A RELEASE AGREEMENT NO LATER THAN
TWENTY-ONE (21) DAYS (OR, AT THE DISCRETION OF THE BANK, UP TO FORTY-FIVE (45)
DAYS) AFTER THE EXECUTIVE’S TERMINATION OF EMPLOYMENT AND NON-REVOCATION OF SUCH
RELEASE AGREEMENT, THE BANK SHALL PAY THE EXECUTIVE AN AMOUNT EQUAL TO ONE
(1) TIMES THE ANNUALIZED BASE SALARY OF THE EXECUTIVE AT THE TIME OF THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT WITH THE BANK (OR, IF HIGHER, UPON AN
EVENT CONSTITUTING GOOD REASON). SUCH AMOUNT SHALL BE DISTRIBUTED TO THE
EXECUTIVE IN EQUAL INSTALLMENTS OVER TWELVE (12) MONTHS FOLLOWING THE
TERMINATION OF EMPLOYMENT, TO BE PAID ACCORDING TO THE BANK’S REGULAR PAYROLL
CYCLE DURING SUCH PERIOD.


 


(B)                                 NOTWITHSTANDING SECTION 3(A), IF THE BANK IS
NOT IN COMPLIANCE WITH ANY APPLICABLE STATUTORY OR REGULATORY CAPITAL OR
LEVERAGE REQUIREMENTS OR IF THE PAYMENT WOULD CAUSE THE BANK TO FALL BELOW
APPLICABLE STATUTORY OR REGULATORY REQUIREMENTS, THEN SUCH PAYMENTS SHALL BE
DEFERRED UNTIL SUCH TIME AS THE BANK OR ANY SUCCESSOR ACHIEVES COMPLIANCE WITH
ITS STATUTORY AND REGULATORY REQUIREMENTS. THE BANK SHALL MAKE SUCH PAYMENTS AT
THE EARLIEST DATE AT WHICH THE BANK

 

3

--------------------------------------------------------------------------------


 


REASONABLY ANTICIPATES THAT THE MAKING OF THE PAYMENTS WILL NOT CAUSE A
VIOLATION OF THE STATUTORY AND REGULATORY REQUIREMENTS DESCRIBED IN THIS
PARAGRAPH.


 


(C)                                  THE EXECUTIVE SHALL BE RESPONSIBLE FOR THE
PAYMENT OF ALL FEDERAL, STATE AND LOCAL INCOME TAXES WHICH MAY BE DUE WITH
RESPECT TO ANY PAYMENTS MADE TO THE EXECUTIVE PURSUANT TO THIS AGREEMENT.


 


(D)                                 THE PAYMENT OF SEVERANCE BENEFITS PURSUANT
TO THIS SECTION 3 SHALL BE IN LIEU OF ANY SEVERANCE BENEFITS THAT WOULD
OTHERWISE BE PAYABLE TO THE EXECUTIVE UNDER ANY SEVERANCE PLAN OR POLICY
MAINTAINED BY THE BANK DURING THE COVERED TERMINATION PERIOD.


 


(E)                                  THE EXECUTIVE ACKNOWLEDGES THAT THE BANK
WILL COMPLY WITH ANY APPLICABLE STATUTORY AND/OR REGULATORY REQUIREMENTS
RELATING TO THE PAYMENT OF THE AMOUNTS UNDER THIS SECTION 3. SHOULD A
GOVERNMENTAL AUTHORITY, OR A COURT UPON APPLICATION BY A GOVERNMENTAL AUTHORITY,
HAVING JURISDICTION OVER THE MATTER DIRECT THAT ANY PORTION OR ALL OF THE
AMOUNTS PROVIDED IN THIS SECTION 3 MAY NOT BE PAID TO THE EXECUTIVE BY THE BANK,
THE EXECUTIVE AGREES THAT (I) HE WILL NOT BE ENTITLED TO PAYMENTS UNDER THIS
SECTION 3 TO THE EXTENT THAT SUCH PAYMENTS WOULD VIOLATE ANY STATUTORY AND/OR
REGULATORY REQUIREMENTS THAT APPLY TO THE BANK, AND (II) IF PREVIOUSLY PAID, HE
WILL RETURN TO THE BANK THE AMOUNT OF SUCH PAYMENT SPECIFIED IN SUCH ORDER,
WITHOUT ADJUSTMENT FOR INVESTMENT EARNINGS OR LOSSES, NET OF APPLICABLE TAXES
THE EXECUTIVE PAID ON SUCH PAYMENT.  SUCH REPAYMENT SHALL BE MADE TO THE BANK
WITHIN FIFTEEN (15) BUSINESS DAYS AFTER WRITTEN DEMAND BY THE BANK IS DELIVERED
TO THE EXECUTIVE.  IF ANY PROCEEDING IS COMMENCED IN WHICH THE LEGALITY OF ANY
OF THE PAYMENTS MADE OR TO BE MADE UNDER THIS AGREEMENT IS AT ISSUE, THE BANK
WILL PROVIDE THE EXECUTIVE WITH WRITTEN NOTICE PROMPTLY AFTER IT HAS KNOWLEDGE
THEREOF.


 


4.                                      NO MITIGATION. THE EXECUTIVE SHALL NOT
BE REQUIRED TO SEEK OTHER EMPLOYMENT, NOR SHALL ANY PAYMENT MADE UNDER THIS
AGREEMENT BE REDUCED BY ANY COMPENSATION RECEIVED FROM OTHER EMPLOYMENT.


 


5.                                      SUCCESSOR TO THE BANK.


 


(A)                                  THIS AGREEMENT IS BINDING UPON THE
SUCCESSORS AND ASSIGNS OF THE BANK. THE BANK AND ITS SUCCESSORS AND ASSIGNS WILL
REQUIRE ANY SUCCESSOR OR ASSIGN (WHETHER DIRECT OR INDIRECT, IN A
REORGANIZATION, BY OPERATION OF LAW, OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL
OF THE BUSINESS AND/OR ASSETS OF THE BANK, TO ENTER INTO A WRITTEN AGREEMENT IN
FORM AND SUBSTANCE SATISFACTORY TO THE EXECUTIVE, EXPRESSLY, ABSOLUTELY AND
UNCONDITIONALLY TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER
AND TO THE SAME EXTENT THAT THE BANK WOULD BE REQUIRED TO PERFORM IT IF NO SUCH
SUCCESSION OR ASSIGNMENT HAD TAKEN PLACE. IN THE EVENT OF A COVERED TERMINATION,
THE BANK AGREES THAT IT SHALL PAY OR SHALL CAUSE SUCH EMPLOYER TO PAY ANY
AMOUNTS OWED TO THE EXECUTIVE PURSUANT TO SECTION 3 HEREOF.

 

4

--------------------------------------------------------------------------------


 

As used in this Agreement, “Bank” shall mean the Bank as defined herein and any
successor or assign to its business and/or assets as aforesaid which executes
and delivers the agreement provided for in this Section 5 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law. If at any time during the term of this Agreement the Executive is employed
by any corporation a majority of the voting securities of which is then owned by
the Bank, the term “Bank” shall include such employer. Whether or not another
entity becomes the successor or assign of the Bank under this Agreement, the
maximum amount which the Executive may receive from all sources under this
Agreement in a Covered Termination shall be the amounts set forth in Section 3
hereof.

 


(B)                                 THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE ENFORCEABLE BY THE EXECUTIVE’S PERSONAL AND LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, AND LEGATEES. IF THE
EXECUTIVE SHOULD DIE WHILE ANY AMOUNTS ARE STILL PAYABLE TO HIM HEREUNDER, ALL
SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT TO THE BENEFICIARY DESIGNATED BY NOTICE IN WRITING
EXECUTED BY THE EXECUTIVE AND FILED WITH THE BANK, OR FAILING SUCH DESIGNATION,
TO THE EXECUTIVE’S ESTATE.


 


6.                                      EMPLOYMENT RIGHTS. THIS AGREEMENT SHALL
NOT CONFER UPON THE EXECUTIVE ANY RIGHT TO CONTINUE IN THE EMPLOY OF THE BANK
AND SHALL NOT IN ANY WAY AFFECT THE RIGHT OF THE BANK TO DISMISS OR OTHERWISE
TERMINATE THE EXECUTIVE’S EMPLOYMENT AT ANY TIME AND FOR ANY REASON WITH OR
WITHOUT CAUSE. THIS AGREEMENT IS NOT INTENDED (A) TO BE AN EMPLOYMENT AGREEMENT
OR (B) TO DEFINE ALL ASPECTS OF THE EMPLOYMENT RELATIONSHIP BETWEEN THE BANK AND
THE EXECUTIVE, INCLUDING BUT NOT LIMITED TO APPLICABLE EMPLOYMENT OR BENEFIT
POLICIES OF THE BANK. TO THE EXTENT THERE IS ANY CONFLICT BETWEEN THE TERMS
HEREOF AND THE TERMS OF ANY EMPLOYMENT OR BENEFIT POLICIES OF THE BANK, THE
TERMS OF THIS AGREEMENT SHALL CONTROL.


 


7.                                      TAX WITHHOLDING. THE BANK WILL WITHHOLD
FROM ANY AMOUNTS PAYABLE TO THE EXECUTIVE UNDER THIS AGREEMENT TO SATISFY ALL
APPLICABLE FEDERAL, STATE, LOCAL OR OTHER WITHHOLDING TAXES. ALL AMOUNTS PAYABLE
UNDER SECTION 3(A) ARE CONSIDERED “WAGES” TO BE REPORTED ON FORM W-2. THE NORMAL
WITHHOLDING RULES FOR WAGES APPLY. TO THE EXTENT REQUIRED, THE BANK WILL ALSO
WITHHOLD ANY EXCISE TAXES OWED UNDER CODE SECTION 4999.


 


8.                                      NOTICE. FOR PURPOSES OF THIS AGREEMENT,
NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THE AGREEMENT SHALL BE IN
WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED BY HAND,
DELIVERED BY A NATIONALLY-RECOGNIZED OVERNIGHT COURIER SERVICE, OR MAILED BY
UNITED STATES REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, AS
FOLLOWS:


 

If to the Bank:

 

Federal Home Loan Bank of Boston

111 Huntington Avenue, 24th Floor

Boston, MA 02199-7614

Attention: Chair of the Board of Directors

 

5

--------------------------------------------------------------------------------


 

With a copy to the Chair of the Personnel Committee of the Board of Directors

 

If to the Executive:

 

Mr. Edward A. Hjerpe, III

(at home address)

 

or such other address as either party may have furnished to the other in writing
in accordance herewith. Any notice shall be effective upon receipt.

 


9.                                      LEGAL FEES AND EXPENSES. THE BANK SHALL
REIMBURSE ALL REASONABLE OUT-OF-POCKET LEGAL FEES AND EXPENSES WHICH THE
EXECUTIVE HAS ACTUALLY INCURRED AS A RESULT OF THE BANK’S CONTESTING IN BAD
FAITH THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE CALCULATION OF
AMOUNTS PAYABLE HEREUNDER, WITH THE FEES AND EXPENSES TO BE PAID PROMPTLY BY THE
BANK AND IN ANY EVENT NO LATER THAN MARCH 15TH OF THE YEAR IMMEDIATELY FOLLOWING
THE YEAR IN WHICH SUCH FEES AND EXPENSES WERE INCURRED.


 


10.                               TERM. THIS AGREEMENT SHALL BECOME EFFECTIVE ON
THE DATE THE EXECUTIVE COMMENCES HIS EMPLOYMENT WITH THE BANK (THE “COMMENCEMENT
DATE”) AND SHALL TERMINATE UPON THE EXECUTIVE’S TERMINATION OF EMPLOYMENT
(EXCEPT TO THE EXTENT OBLIGATIONS REMAIN FOLLOWING A COVERED TERMINATION).


 


11.                               ACKNOWLEDGEMENT OF PUBLIC FILING REQUIREMENTS.
THE EXECUTIVE HEREBY ACKNOWLEDGES AND AGREES THAT (I) THE EXECUTIVE’S POSITION
CONSTITUTES A “NAMED EXECUTIVE OFFICER” WITHIN THE MEANING OF ITEM 402(A)(3) OF
REGULATION S-K (OR ANY SUCCESSOR REGULATION); AND (II) THIS AGREEMENT IS A
COMPENSATORY AGREEMENT THAT THE BANK, AS A SECURITIES AND EXCHANGE COMMISSION
(“SEC”) REGISTRANT, MUST FILE AND DESCRIBE IN PUBLIC FILINGS WITH THE SEC IN
ACCORDANCE WITH APPLICABLE SECURITIES LAWS AND SEC REGULATIONS.


 


12.                               MISCELLANEOUS.


 


(A)                                  NO MODIFICATION. NO PROVISIONS OF THIS
AGREEMENT MAY BE MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION
OR DISCHARGE IS AGREED TO IN WRITING SIGNED BY THE PARTY OR PARTIES HERETO TO BE
BOUND.


 


(B)                                 NO WAIVER. NO WAIVER BY EITHER PARTY HERETO
AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR COMPLIANCE WITH, ANY
CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY
SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT
THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.


 


(C)                                  ENTIRE AGREEMENT. NO AGREEMENTS OR
REPRESENTATIONS, ORAL OR OTHERWISE, EXPRESS OR IMPLIED, WITH RESPECT TO THE
SUBJECT MATTER HEREOF HAVE BEEN MADE BY EITHER PARTY WHICH ARE NOT SET FORTH
EXPRESSLY IN THIS AGREEMENT.


 


(D)                                 GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS (EXCLUDING

 

6

--------------------------------------------------------------------------------


 


CONFLICT OF LAWS PRINCIPLES), EXCEPT TO THE EXTENT SUCH LAW IS PREEMPTED BY THE
FEDERAL LAWS OF THE UNITED STATES.


 


(E)                                  PLEADINGS. SECTION OR PARAGRAPH HEADINGS
CONTAINED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE
CONSIDERED A PART OF THIS AGREEMENT.


 


(F)                                    VALIDITY. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


(G)                                 COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT
ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above and is effective as of the Commencement Date.

 

 

THE EXECUTIVE:

 

FEDERAL HOME LOAN BANK OF BOSTON:

 

 

 

 

 

By:

 /s/  Edward A. Hjerpe III

 

 

 /s/ Jan A. Miller

 

 

 

 

Edward A. Hjerpe, III

 

 

Jan A. Miller

 

 

 

Chair, Board of Directors

 

 

 

 

 

 

By:

 

 

 

 /s/ Mark E. Macomber

 

 

 

 

 

 

 

Mark E. Macomber
Chair, Personnel Committee of the Board of Directors

 

7

--------------------------------------------------------------------------------